t c memo united_states tax_court beatrice appiah petitioner v commissioner of internal revenue respondent docket no filed date william g davidson iii for petitioner peter reilly and alan r peregoy for respondent memorandum opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court all section references are to the internal_revenue_code in effect for the year in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent's motion to dismiss for lack of jurisdiction the facts pertinent to the disposition of this matter are summarized below on date beatrice appiah petitioner and her estranged husband francis appiah executed a form_2848 power_of_attorney and declaration of representative appointing william g davidson iii as their attorney in fact regarding their federal_income_tax liability for the taxable years and on date petitioner executed a form_8822 change_of address indicating that her address was changing from old columbia pike silver spring maryland the silver spring address to p o box asankrangwa ghana west africa the ghana address the ghana post office box belongs to petitioner's parents petitioner traveled to ghana on date where she stayed with her parents until she returned to the silver spring address on date on date respondent mailed duplicate original joint notices of deficiency to petitioner and her estranged the record does not disclose the exact date when petitioner filed her form_8822 with the internal_revenue_service husband determining a deficiency of dollar_figure in their federal_income_tax for as well as penalty under sec_6662 in the amount of dollar_figure the deficiency_notice was mailed to the silver spring address and the ghana address on the same date respondent mailed a copy of the notice_of_deficiency to petitioner's counsel william g davidson iii pursuant to the above-described power_of_attorney on date after receiving notification from the post office that a piece of certified mail was being held for her petitioner went to the post office and accepted delivery of the notice_of_deficiency mailed to the silver spring address upon receipt of the notice_of_deficiency petitioner contacted mr davidson who informed her that he had received a copy of the notice_of_deficiency a petition for redetermination signed by mr davidson on petitioner's behalf was hand delivered to the court on date and was filed by the court the same day as indicated respondent filed a motion to dismiss for lack of jurisdiction respondent moves for dismissal on the ground the record shows that respondent first mailed a notice_of_deficiency to petitioner for on date respondent concedes that this notice is invalid for purposes of sec_6212 we observe that in mailing the notice_of_deficiency to the ghana address respondent misspelled the name of the town in ghana as asankrangiva as opposed to asankrangwa at the time the petition was filed petitioner resided at the silver spring address that the petition was not filed within either the or 150-day period prescribed under sec_6213 petitioner filed an objection to respondent's motion to dismiss petitioner's primary contention is that the petition was timely filed within the 150-day period prescribed in sec_6213 this matter was called for hearing in washington d c counsel for both parties appeared at the hearing and presented argument on the pending motion in addition petitioner provided testimony regarding the circumstances surrounding her receipt of the notice_of_deficiency mailed to the silver spring address this court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer's last_known_address sec_6212 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 however a notice_of_deficiency is not invalid merely because it is not sent to the taxpayer's last_known_address in particular an otherwise erroneously addressed notice_of_deficiency remains valid under sec_6212 if actually received in sufficient time to permit the taxpayer without prejudice to file a timely petition for redetermination see 81_tc_65 erroneously addressed notice held valid in light of actual receipt by the taxpayer days after it was mailed affd 769_f2d_1376 9th cir see also 55_f3d_216 6th cir affg tcmemo_1993_143 995_f2d_525 4th cir affg tcmemo_1992_322 there arguably are lingering questions in this case in regard to whether the notice_of_deficiency was mailed to petitioner's correct last_known_address and whether petitioner is entitled to the or 150-day period under sec_6213 to file her petition with this court nonetheless the record as developed at the hearing in this case shows that petitioner personally received the notice_of_deficiency mailed to the silver spring address on date days after it was mailed cf 769_f2d_1376 9th cir affg tcmemo_1984_98 consistent with cases such as mulvania v commissioner supra we hold that petitioner received the notice_of_deficiency with ample time to file a timely petition for redetermination moreover even assuming that petitioner is entitled to the 150-day period prescribed in sec_6213 for filing her petition with this court a matter that we need not and do not decide the petition in this case was hand delivered to the court and filed on date a date that fall sec_151 days after the mailing of the deficiency_notice see rule a 52_tc_468 petitioner argues that date represents the 150th day rather than the 151st day petitioner begins by counting the day after the date of mailing as the first day date she then indicates that april is the 105th day of the year and add sec_150 days to that date to get to the 255th day of the year september accordingly petitioner concludes that date is the 150th day after the mailing of the notice_of_deficiency petitioner's computation is not correct while it is accurate to count as the first day the day after the notice of the court_of_appeals for the fourth circuit distinguished 995_f2d_525 4th cir affg tcmemo_1992_322 from 958_f2d_53 4th cir revg and remanding an order of this court in powell the court_of_appeals found that the notice_of_deficiency was not delivered to or received by the taxpayers in balkissoon as in this case the taxpayer received the notice_of_deficiency in ample time to file a petition deficiency is mailed date by adding days from april petitioner has effectively added an additional day more accurately the 150-day period is computed as follows notice_of_deficiency mailed on date days remaining number of days april through may through june through july through august through subtotal september through total thus the 150th day after the mailing of the notice_of_deficiency on date is date in sum petitioner failed to file her petition in a timely manner and therefore we will grant respondent's motion to dismiss for lack of jurisdiction to reflect the foregoing an order granting respondent's motion to dismiss for lack of jurisdiction will be entered although petitioner cannot pursue her case in this court she is not without a remedy in short petitioner may pay the tax file a claim for a refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
